Citation Nr: 0601938	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  03-20 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
May 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by a 
special processing unit of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  The case was 
certified to the Board by the Oakland, California RO.

In October 2005, the veteran presented testimony at a Travel 
Board hearing conducted by the undersigned at the RO.  A 
transcript of that hearing is contained in the claims folder.

In December 2005, the Board granted the veteran's motion to 
advance this case on the docket due to his advanced age. 38 
C.F.R. § 20.900(c) (2005).


FINDING OF FACT

The veteran does not have a diagnosed low back or neck 
disability that is due to his military service.

CONCLUSIONS OF LAW

1.  A chronic back disorder was not incurred or aggravated in 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  A chronic neck disorder was not incurred or aggravated in 
military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in a May 2002 
letter and May 2003 statement of the case, amongst other 
documents, fulfills the requirements set forth under 38 
U.S.C.A. § 5103(a), to include any duty to inform the 
appellant to submit all pertinent evidence in his possession.  
Further, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured any error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

Hence, because there is not a scintilla of evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For these 
reasons, it is not prejudicial for the Board to proceed to 
finally decide this appeal.  

Analysis.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In the case 
of certain chronic diseases, including arthritis, service 
connection may be presumed if the disease became manifest to 
a degree of 10 percent disabling or more within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107.

The veteran's service department medical records were 
severely damaged by fire. Presumbly in the fire that occurred 
in July 1973 at the National Personnel Records Center (NPRC) 
in St. Louis, Missouri.  The United States Court of Appeals 
for Veteran's Claims (Court) has indicated that in such 
cases, the Board has a heightened obligation to explain its 
findings and conclusions, and to consider carefully the 
requirement that the benefit of the doubt be resolved in 
favor of the veteran. O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The Board will comply with this heightened 
obligation in addressing the veteran's claims.

In October 2005, the veteran testified at a Travel Board 
hearing at the RO held by the undersigned Veterans Law Judge.  
He testified that he injured his back doing calisthenics 
during service and his neck was subsequently injured during 
therapy.   He testified that he had been diagnosed with a 
back and a neck disorder during service, and was released 
from service because of his injuries.  He testified that he 
had not sought treatment for his back and neck from the time 
of separation from service in May 1943 until he was seen by 
Dr. Peter P. Neblett in June 1979.  He was awarded workers 
compensation as well as SSA disability benefits at that time.  

The veteran's claims file contains an examination summary 
sheet from a June 1979 examination.  The veteran was found to 
be disabled.  He was diagnosed with bilateral spondylolysis 
with second degree spondylolisthesis, among other disorders.  
The file contains no treatment records for a neck and/or back 
disorder prior to this examination.  

VA treatment records reveal treatment for depression and a 
prostate condition.  While these records do note a history of 
a back disorder, they do not show any evidence of any current 
treatment for a back or neck disorder, or, more importantly 
medical opinion evidence suggesting a link between a current 
neck and/or back disorder and service.  There is no 
indication that more recent VA treatment records would aid in 
substantiating the veteran's claim or close the 63 year gap 
since separation from service.  There are no identified 
private treatment records to obtain.  

The veteran stated that he had been taking over the counter 
medication for his back and neck pain since he got out of 
service.  Unfortunately, no medical opinion links any current 
back or neck disorder to his active duty service.  While the 
veteran has not had a VA medical examination because the 
available information and competent evidence now of record 
does not indicate that a current back or neck disorder may be 
associated with the veteran's service, a VA medical 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (d); see also Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 2003) (A "medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service 
connection.")  

The claims file contains severely burned and illegible 
fragments of service medical records which appear to indicate 
a single entry for a back injury or complaint in service.  
There is no additional legible service treatment record for a 
back or neck disorder in service.  There are no treatment 
records for a back or neck disorder post service in the file, 
nor does the veteran report any such treatment.  The 1979 
record by Dr. Neblett as noted was a compensation 
examination.  A response was received from SSA which 
confirmed that there were no records available regarding his 
1979 SSA disability determination.

Due to the unavailability of the service medical records, 
there is no medical treatment information pertaining to a 
back or neck disorder during service.  There also is no 
record of medical treatment during the year following the 
veteran's separation from service.  No physician has ever 
found any link between the veteran's current back and neck 
disorders and any injury or any other inservice disorder or 
event.  In the absence of competent medical evidence linking 
any current back and neck disorder to service, the 
preponderance of the evidence is against the claim. As such, 
the benefit sought on appeal must be denied.

In reaching this decision the Board considered the 
appellant's sincerely held personal opinion that he has neck 
and back disorders that are related to his military service.  
Even assuming, however, that the appellant sustained an in-
service injury to his neck and back, the absence of any 
competent medical evidence showing a continuity of 
symptomatology during the 63 years since discharge is fatal 
to this claim.  Moreover, the appellant as a lay person 
untrained in the field of medicine is not competent to offer 
an opinion addressing the etiology of his conditions. 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application. 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a neck disorder is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


